Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 24 June 2020.
In the supplemental amendment dated 29 June 2020, the following has occurred: no claims were amended.
In the amendment dated 24 June 2020, the following has occurred: Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, and 19 have been amended. 
Claims 1-20 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 June 2020 has been entered.

	

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/300,038 dated 25 February 2016.

Notice to Applicant
The Examiner considers the claimed invention to overcome the art of record. The only remaining rejection(s) are those presented herein. Specifically, the prior art of record does not explicitly teach, either alone or in combination, the features of the as-amended claims and in particular does not teach the binary response feature in combination with time periods for which a condition is satisfied there the time periods are 24hr or a calendar day in combination with the selection of an expression based on the number of time periods an affirmative response was received.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 24 June 2020 and 14 January 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.
The Examiner notes that there is a typographical error in the listing of non-patent literature documents of both IDSs. The IDSs reference U.S. Appln. 15/436,928. This should be 15/436,926, which is another application to the present inventor having a Non-Final Office Action dated 03 April 2020 and a Final Office Action dated Oct. 14, 2020. This has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, apparatus, and computer program product for detecting depression.
The limitations of (Claim 1 being representative) for each time period of a plurality of time periods of a window of time, generating sensor data for a user, storing the sensor data, and automatically detecting one or more markers for depression from the sensor data by comparing the sensor data with baseline sensor data for the user; wherein each time period is 24 hours or a calendar day; determining whether a condition, specified as a data structure, is satisfied based on a number of the one or more markers for depression that are detected; for each time period of the plurality of time periods in which the condition is satisfied and responsive to the determining that the condition is satisfied, querying the user for a binary response to each of a plurality of different questions about a current mood of the user, including the plurality of different questions and a binary response option for each question; for each of the plurality of different questions presented during the querying, selecting, using the processor, an expression from a plurality of expressions based on a number of the time periods of the window of time an affirmative binary response from the user is received in response to the question; for each of the plurality of different questions, determining, a score for the question using the selected expression for the respective question and the binary responses to the respective question, wherein the selected expression further depends on the number of the time periods of the window of time an affirmative binary response is received in response to the question; determining, a total score by summing the scores for the plurality of different questions; and providing a notification indicating a need to follow-up with the user in response to determining that the total score exceeds a threshold score, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting (1) a method implemented by a device/apparatus having a sensor, first and second data structure, processor, and display having a GUI, (2) an apparatus including a sensor, a memory, a display having a GUI, and a processor, or (3) a device including a computer readable storage medium and processor, one or more sensors, a first and second data structure, and a display having a GUI, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the device/apparatus or storage medium and processor, this claim encompasses a person evaluating sensor data to determine whether a person has a marker for depression, presenting plurality of question to the person, and scoring the answers (i.e., performing a medical depression 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of (1) a method implemented by a device/apparatus having a sensor, first and second data structure, processor, and display having a GUI, (2) an apparatus including a sensor, a memory, a display having a GUI, and a processor, or (3) a device including a computer readable storage medium and processor, one or more sensors, a first and second data structure, and a display having a GUI that implements the identified abstract idea. The device/apparatus having a sensor, (Spec. Para. 0041), first and second data structure (Spec. Para. 0037), processor (Spec. Para. 00123), display having a GUI (Spec. Para. 0031, 00121), memory (Spec. Para. 0033), and/or computer readable storage medium (Spec. Para. 00116) is not exclusively defined by the applicant and is recited at a high-level of generality (i.e., a generic data processor and display screen performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see Spec. Para. 0041). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using (1) a method implemented by a device/apparatus having a sensor, first and second data structure, processor, and display having a GUI, (2) an apparatus including a sensor, a memory, a display having a GUI, and a processor, or (3) a device including a computer readable storage medium and processor, one or more sensors, a first and second data structure, and a display having a GUI to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component (see Spec. Para. 0041). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element a remote system of a health care provider was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive 
Claims 2-7, 9-14, and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claim(s) 2, 9, 16 merely describe(s) how the survey is presented. Dependent claim(s) 3, 10, 17 merely describe(s) additional manipulations performed on the sensor data and the type of sensor (which is described as being part of the device/computer and which is also a well-understood, routine, and conventional element (see Thieberger at Para. 0042; Nadeau at Para. 0115; DiBenedetto at Para. 0214)). Dependent claim(s) 4, 11, 18 merely describe(s) the type of sensor data analysis. Dependent claim(s) 5, 12 merely describe(s) the type of questions. Dependent claim(s) 6, 7, 13, 14, 17, 19, 20 merely describe(s) determining and/or presenting additional data from the survey results and or further defines the sensor (which is described as being part of the device/computer and which is also a well-understood, routine, and conventional element (see Thieberger at Para. 0042, 0075; Nadeau at Para. 0115; DiBenedetto ata Para. 0214, 0065; Shuros at Para. 0097)). 

Response to Arguments
Rejection under 35 U.S.C. § 101

Arguments dated 24 June 2020.
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. The majority of the arguments dated 24 June 2020 were addressed in the Advisory Action dated 09 June 2020, the content of which is incorporated herein. Applicant further argues:
Further, claim 1 recites numerous operations performed by the device relating to the detection of conditions from sensor data that cause presentation of questions to the user and a scoring mechanism that works cooperatively with the detected conditions and user responses to the presented questions. These operations are technical features performed by the device that are not, in and of themselves, directed to managing personal behavior.
Regarding (a), the Examiner respectfully disagrees. The argued “technical features” are part of the identified abstract idea and represent a method of organizing human activity as described in the basis of rejection. The Examiner asserts that diagnosing a patient by asking them questions and scoring the resulting answers is a human activity, as described in Applicant’s Specification at Para. 0005. As such, Applicant’s claimed invention represents a method of organizing human activity (an abstract idea).
Because the Office Action has not identified any other portions of claim 1 as "additional limitations" as part of the Prong Two, Step 2A analysis, it appears that the Office Action is alleging that each other element, e.g., nearly the entirety of, claim 1 is part of the judicial exception. Applicant respectfully requests that the Examiner clarify whether any of the limitations of the independent claims other 
Regarding (b), the Examiner respectfully submits that it is unclear what clarification is required. The abstract idea and additional elements are quite clearly indicated in the basis of rejection. The Applicant is invited to indicate where their confusion lies as the interpretation above appears to be consistent with the basis of rejection. The Examiner notes that by definition anything that is not part of the identified abstract idea is an additional element; items/elements/limitations of the claim cannot be both.
The Office Action, however, fails to consider any elements of the independent claims other than the "processor," "storage medium," "sensor," or "remote system" as part of the Prong Two, Step 2A analysis. Contrary to the 2019 PEG Update, these elements are considered in isolation without the benefit of any other elements of the independent claims that demonstrate the high level of interaction among the operations and components and that provide meaningful context.
Regarding (c)
Instead, questions directed to the user's current mood are presented by way of a graphical user interface of the device. The graphical user interface further provides a binary response option for each question. These operations, in combination with the unique scoring operations, translate into the claimed invention providing better usability to both the user and the health care provider.
Regarding (d), the Examiner respectfully submits that the argued transmission (i.e., outputting / display) and receipt of data is extra-solution activity under the practical application prong and that such transmission and receipt of data has been held by the courts to be well-understood, routine, and conventional activity (thus satisfying Berkheimer). Further, transmitting data to a provider device is well-understood, routine, and conventional activity as indicated by the prior art of record (thus satisfying Berkheimer).
In this regard, Applicant respectfully requests that the Examiner clarify whether any of the limitations of claim 1, other than the "processor," "storage medium," "sensor," and "remote system" mentioned in the Step 2B analysis, were considered as being "additional limitations" that are "significantly more" for purposes of Step 2B.
Regarding (e), the Examiner respectfully submits that this is addressed in the response to argument (b), supra.

Arguments dated 29 June 2020.
Regarding the rejection of Claims 1-20,
Applicant respectfully submits that given that the claims do not stand rejected under either§ 102 or§ 103, the independent claims do "add[] a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present."
Regarding (a), the Examiner respectfully disagrees and directs the Applicant to MPEP 2106.05(I) which states: “As made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter” (emphasis added, internal quotations omitted). As such, whether or not a claimed invention overcomes the prior art of record is immaterial to the subject matter eligibility analysis. Applicant is reminded that the claims at issue in the Alice Corp. decision were patented. Using Applicant’s logic, the claims in Alice Corp. are subject matter eligible; this is clearly not the case. 
In this regard, Applicant respectfully requests that the Examiner clarify whether any of the limitations of claim 1, other than the "processor," "storage medium," "sensor," and "remote system" mentioned in the Step 2B analysis, were considered as being "additional limitations" that are "significantly more" for purposes of Step 2B. If the Examiner believes that the combination of elements is found to be well-understood, conventional, or routine, then as the Berkheimer Memo points out, the Examiner should expressly show [evidence].
Regarding (b), the Examiner respectfully submits that evidence satisfying the Berkheimer memo has been provided in the previous and current basis of rejection. It is 

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Ororio (U.S. Pre-Grant Patent Publication No. 2019/0000378) which discloses a system that monitors multiple patient parameters including Quality of Life and provides an assessment.
Rise et al. (U.S. Patent No. 9,333,350) which discloses a system that manages a psychiatric disorder in a patient based on patient mood.
Van Dooren et al. (U.S. Pre-Grant Patent Publication No. 2015/0302161) which discloses a system for utilizing psychological state monitoring parameters to monitor a patient.
Seab et al., Mobile Phone Sensor Correlates of Depressive Symptom Severity in Daily-Life Behavior: An Exploratory Study, which discloses collection of mobile phone sensor data and analyzing location and usage data via clustering.
Ben-Zeev et al., Next-Generation Psychiatric Assessment: Using Smartphone Sensors to Monitor Behavior and Mental Health, which discloses identifying behavior markers using sensors of a smartphone and comparing them to PHQ-9 and PSS measures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626